FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 19 July 2022 in which claim 35 was canceled, no claims were amended, and no new claims were added.  All of the amendments have been thoroughly reviewed and entered.  
	Because claim 35 was canceled, the requirement for species election mailed 12 July 2022 is withdrawn.
	Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 18-27, 31-34, and 36-39 are under prosecution.

3.	This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
4.	As noted in the previous Office Action, the claims are subject to the following interpretation:
A.	The courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  The phrase “reagents for decreasing the amount” as found in claim 18 (upon which claims 19-27 and 31-34) clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
	B.	The preambles of claims 27 and 37 each recite a “kit.”  The specification, however, does not define this term, and so it is being interpreted to encompass any collection of reagents that includes all of the elements of the claims.  Any further interpretation of the word is considered an “intended use” and does not impart any further structural limitation of on the claimed subject matter.  
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 18-19, 22-23, 27, 33, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012) and as further evidenced by, or alternatively further in view of, Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003).
Regarding claim 18, Kurn et al teach compositions, in the form of amplification reaction mixtures comprising TdT terminal transferase, which is a depleting polymerase as discussed in paragraph 0099 of the instant specification(paragraph 0043).
Alternatively, it is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
 	Specifically, Kurn et al teach polymerase (paragraph 0014), which is beloved to be selective for incorporation unblocked nucleotides, as evidenced by the prior art of Gardner et al, which explicitly states that DNA polymerases generally discriminate (and are therefore selective, but not necessarily specific) for modified nucleotides, including those reversible terminated (page 7404, “Results”)
Applicant is advised that MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, Applicant should not merely rely upon counsel’s arguments in place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Kurn et al further teach a mixture of labeled and unlabeled nucleotides (paragraph 0043) and blocked and unblocked nucleotides (paragraph 0046). Kurn et al further teach the labeled nucleotide is a blocked at the 3’end, and therefore lacks a free 3’ OH group, and that the blocked end can be unblocked by an enzyme (paragraph 0011): thus, the 3’terminator (i.e., blocking group) is reversible. Kurn et al also teach the mixture comprises a depletion polynucleotide, in the form of a polyA reverse transcription primer (paragraph 0159), which is a poly T molecule as evidenced by Spivack et al (paragraph 0058).  Kurn et al also teach the compositions have the added advantage of producing molecules more suitable for quantitative applications (paragraph 0133). Thus, Kurn et al teach all of the components of the claimed composition, and the composition is obvious.
Alternatively, Spivack et al teach the homopolymeric depletion polynucleotides (i.e., poly T) have the added advantage of avoiding amplification of pseudogenes (paragraph 0053).  Thus, Spivack et al teach the known techniques discussed above.  
It is noted that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  The phrase “reagents for decreasing the amount” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  See MPEP 2112.02.
It would therefore have been alternatively obvious to a person of ordinary skill in the art to have combined the teachings of Kurn et al and Spivack et al to arrive at the instantly claimed composition with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a composition having the added advantages of producing molecules more suitable for quantitative applications as explicitly taught by Kurn et al (paragraph 0133) and avoiding amplification of pseudogenes as explicitly taught by Spivack et al   (paragraph 0053).  In addition, it would have alternatively  been obvious to the ordinary artisan that the known techniques of the cited art could have been combined with predictable results because the known techniques of the cited prior art predictably result in compositions useful for manipulating nucleic acids.
Regarding claim 19, the composition of claim 18 is discussed above.  
It is reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated (In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978)).  The phrase “is stored at about” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
In addition, it is noted that Kurn et al teach TdT terminal transferase is active at 37oC (paragraph 0190). Kurn et al also teach cooling reaction mixtures to inhibit enzyme activity (paragraph 0145).  Thus, it would have been obvious to store the composition at a temperature less than the 37oC temperature at which the enzyme is active.
It is also noted that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  Thus, the claimed temperature ranges merely represent routine optimization of the teachings of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 22, the composition of claim 18 is discussed above.  
It is noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Wherein” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also reiterated that the courts have held that optimization through routine experimentation, and in particular, when related to differences in temperature, do not support patentability.  Thus, the claimed temperature ranges merely represent routine optimization of the teachings of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 23, the composition of claim 18 is discussed above.  Kurn et al teach the depletion polynucleotide is polyA reverse transcription primer (paragraph 0159), which is a poly T molecule as evidence by Spivack et al (paragraph 0058); poly T is a homopolymer of T residues. 
Alternatively, Spivack et al teach the homopolymeric depletion polynucleotide poly T as discussed above (paragraph 0053).  
Regarding claim 27, the composition of claim 18 is discussed above.  Kurn et al also teach kits (Abstract).  
It is alternatively noted that Spivack et al teach kits as well (Abstract).
Regarding claim 33, the composition of claim 18 is discussed above.  Kurn et al teach reverse transcription using primers (paragraph 0159), wherein primers are fragments (paragraph 0067), and wherein a fragment is about 25 nucleotides (paragraph 0069).  Thus, it would have been obvious to have a poly A primer, in the form of poly T, that is about 25 nucleotides, which is in the claimed range.
Alternatively, it is noted that Spivack et al teach the poly T is 16-26 based in length (paragraph 0085), which is in the claimed range.
In addition, it is noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also reiterated that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claims 36-37, the method of claim 18 is discussed above.  Kurn et al each reverse transcription and the use of polymerase (paragraph 0049 and 0092), as well as the polyA as a reverse transcription primer (paragraph 0159), which is a homopolymeric poly T molecule as evidenced by Spivack et al (paragraph 0058).  Because the homopolymer is a primer, it is hybridized to a template (i.e., claim 36) and is extended (paragraph 0019 of Kurn et al) and is extended at the 3’ OPH group (paragraph 0003) because the composition comprises blocked and unblocked nucleotides (i.e., claim 37; paragraph 0046).  


8.	Claims 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012) and as further evidenced by, or alternatively further in view of, Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003) as applied to claim 18 above, and further in view of Borns (U.S. Patent Application Publication No. US 2007/0009922 A1, published 11 January 2007).
It is noted that while claim 22 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
Regarding claims 20-22, the composition of claim 18 is discussed above in Section 7.
While Kurn et al also teach a template dependent DNA polymerase (paragraph 0033; wherein TdT is a template independent polymerase; paragraph 0014), neither Kurn et al (nor, alternatively, Spivack et al) teach the inactivity of the polymerase (i.e., claims 21-22) or a Klenow fragment (i.e., claim 20).
However, Borns teaches compositions (Abstract) comprising thermally sensitive blocking polymerases, in the form of a mutant Klenow fragment of DNA polymerase (i.e., claim 20; paragraph 0027), which is inactive at 45oC (i.e., claims 21-22; paragraph 0009), is blended (i.e., combined in a composition) with another polymerase (paragraph 0117), and that the combination has the added advantage of reducing non-specific priming and the accumulation of unwanted amplification products (Abstract).  Thus, Borns teaches the known techniques discussed above.
In addition, it is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that the courts have also found that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Borns with the teachings of Kurn et al (alternatively further in view of Spivack et al) to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of reducing non-specific priming and the accumulation of unwanted amplification products as explicitly taught by Borns (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Borns could have been applied to the compositions of Kurn et al (alternatively further in view of Spivack et al) with predictable results because the known techniques of Borns predictably result in useful combinations of polymerase enzymes.
9.	Claims 24-25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012) and as further evidenced by, or alternatively further in view of, Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003) as applied to claim 18 above, and further in view of Ju et al (U.S. Patent Application Publication No. US 2018/0274024 A1, published 27 September 2018).
	Regarding claims 24-25 and 32, the composition of claim 18 is discussed above in Section 7.
	While Kurn et al teach labeled nucleotides (paragraph 0007), neither Kurn et al nor, alternatively, Spivack et al teach the claimed reversible termination moieties.
	However, Ju et al teach labeled nucleotides comprising a disulfide as a reversible terminator at the 3’ position (i.e., claim 24 and R3 of claim 25) and further comprising a 5’ polyphosphate (i.e., R1 of claim 25),  a 2’ hydrogen (i.e., , R2 of claim 25), and a divalent base of either C, U, A, or G (i.e., B of claim 25)  having a divalent cleavable linker (i.e., L100 of claim 25 and claim 32) having a label thereon (i.e., R4 of claim 25; Figure 2).  Ju et al also teach the nucleotides are incorporated by TdT, and have the added advantage of being useful in both template-depended and template-independent synthesis (paragraph 1490).  Thus, Ju et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Ju et al with the teachings of Kurn et al (alternatively further in view of Spivack et al) to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of being useful in both template-dependent and template-independent synthesis as explicitly taught by Ju et al (paragraph 1490).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Ju et al could have been applied to the compositions of Kurn et al (alternatively further in view of Spivack et al) with predictable results because the known techniques of Ju et al predictably result in useful labeled nucleotides.
10.	Claims 26 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012) and as further evidenced by, or alternatively further in view of, of, Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003) as applied to claim 18 above, and further in view of Balasubramanian et al (U.S. Patent Application Publication No. US 2013/0189743 A1, published 25 July 2016).
It is noted that while claim 32 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 26 and 32, the composition of claim 18 is discussed above in Section 7.
	While Kurn et al teach labeled nucleotides (paragraph 0007), neither Kurn et al nor, alternatively, Spivack et al teach the claimed cleavable linkers 
	However, Balasubramanian et al teach labeled nucleotides comprising a hydroxyl group at both the 3’ and 2’ position (i.e., R2 of claim 26) and further comprising a 5’ monophosphate (i.e., R1 of claim 26), and a divalent base of either C, G, A, or derivatives of A (i.e., B of claim 26)  having a divalent cleavable linker (i.e., L100 of claim 26 and claim 32) having a label thereon (i.e., R4 of claim 26; Figures 1-2 and Abstract).  Balasubramanian et al also teach the nucleotides are incorporated by TdT (paragraph 0009), and have the added advantage of being useful in techniques using labeled nucleotides (paragraph 0009).  Thus, Balasubramanian et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Balasubramanian et al with the teachings of Kurn et al (alternatively further in view of Spivack et al) to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of using labeled nucleotides useful in techniques requiring them as explicitly taught by Balasubramanian et al (paragraph 0009).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Balasubramanian et al could have been applied to the compositions of Kurn et al (alternatively further in view of Spivack et al) with predictable results because the known techniques of Balasubramanian et al predictably result in useful labeled nucleotides.


11.	Claims 31 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012) and as further evidenced by, or alternatively further in view of, of, Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003) as applied to claims 27 and 18 above, and further in view of Becker et al (U.S. Patent Application Publication No. US 2013/0171631 A1, published 4 July 2013).
	Regarding claims 31 and 34, the methods of claims 27 and 18 are discussed above in Section 7.
	While Kurn et al teach the use of template dependent polymerases (paragraph 0003), the template independent polymerase TdT (paragraph 0014), and mixtures comprising more than one primer (paragraph 0099) as well as a target polynucleotide, in the form of a sample fragment (i.e., claim 34; paragraph 0177), neither Kurn et al nor, alternatively, Spivack et al teach flow cells (.e, claim 31) or mixtures of polymerases (i.e., claim 34).
	However, Becker et al teach compositions comprising at least one polymerase and at least one primer (paragraph 0016), wherein the at least one polymerase comprises several types of polymerase in a solution in a kit (paragraph 0545), as well as several (i.e., different) primers (i.e., claim 34; paragraph 0553).  Becker et al also teach the kit comprises a flow cell (i.e., claim 31; paragraph 0566).  Becker et al further teach the use of terminated nucleotides (paragraph 0631), and that the compositions have the added advantage of allowing multiplex detection (paragraph 0008).  Thus, Becker et al teach the known techniques discussed above.
It is reiterated that the courts have held that when a claim recites using an old composition or structure and the “use” is directed to a result or property of
that composition or structure, then the claim is anticipated.  The phrase “is active to extend…” clearly defines a use of the composition, and thus does not further distinguish the composition over the prior art.  
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration. 
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Becker et al with the teachings of Kurn et al (alternatively further in view of Spivack et al) to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of allowing multiplex detection as explicitly taught by Becker et al (paragraph 0008).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Becker et al could have been applied to the compositions of Kurn et al (alternatively further in view of Spivack et al) with predictable results because the known techniques of Becker et al predictably result in useful polymerase compositions.


12.	Claims 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Kurn et al (U.S. Patent Application Publication No. US 2010/0022403 A1, published 28 January 2010) and Spivack et al (U.S. Patent Application Publication No. US 2003/0186288 A1, published 2 October 2003) as evidenced by Gardner et al (Nuc. Acids Res., vol. 40, pages 7404-7415, published online 8 May 2012)  as applied to claim 18 above, and further in view of Faff et al (U.S. Patent No. 6,174,672 B1, issued 16 January 2001).
	Regarding claims 38-39, the composition of claim 18 is discussed above in Section 7.
	As noted above, it is obvious to combine Kurn et al with Spivack et al for the reasons discussed in Section 7.  Thus, in the embodiment of claim 18 (and dependent claims 38-39 as discussed below) discussed in this section, the combination of Kurn et al with Spivack et al is required (i.e., is not an alternative combination).
	Spivack et al teach RT-PCR (Abstract and paragraph 0004), and Kurn et al each reverse transcription and the use of polymerase (paragraph 0049 and 0092), as well as polyA as a reverse transcription primer (paragraph 0159), which is a homopolymeric poly T molecule as evidenced by Spivack et al (paragraph 0058).  Because the homopolymer is a primer, it is hybridized to a template.
	Neither Kurn et al nor Spivak et al each all four homopolymers are present.
	However, Faff et al teach methods utilizing reverse transcription reactions (Abstract) utilizing a primer of oligo (dC) and at least two of oligo (dT), oligo (dG), and oligo (dA) (claim 5 of Faff et al), which encompasses the use of all four homopolymers.  Faff et al also teach the homopolymers form complexes (i.e., hybridize to) templates (column 2, lines 30-45), and tat the methods have the added advantage of allowing non-radioactive detection of targets (column 4, lines 50-65).  Thus,, Faff et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Faff et al with the teachings of Kurn et al and Spivack et al to arrive at the instantly claimed compositions with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in compositions having the added advantage of allowing non-radioactive detection of targets as explicitly taught by Faff et al (column 4, lines 50-65).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Faff et al could have been applied to the compositions of Kurn et al (alternatively further in view of Spivack et al) with predictable results because the known techniques of Becker et al predictably result in useful primer compositions.
Response to Arguments
13	Applicant's arguments filed 10 June 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
	It is noted that the arguments filed 19 July 2022 refer solely to the Requirement for Restriction mailed 12 July 2022, and do not discuss any prior rejections. 
A.	Following a summary of the alleged support for the amendments and recitations of case law, Applicant argues on pages 9-10 of the Remarks that the cited references do not teach a reversible terminator moiety.
	However, as noted in the rejections above, Kurn et al further teach the labeled nucleotide is a blocked at the 3’end, and therefore lacks a free 3’ OH group, and that the blocked end can be unblocked by an enzyme (paragraph 0011): thus, the 3’terminator (i.e., blocking group) is reversible.
B.	Applicant argues on pages 9-10 of the Remarks that the cited references do not teach the claimed polymerase.
However, as noted above Kurn et al teach TdT terminal transferase, which is a depleting polymerase as discussed in paragraph 0099 of the instant specification.  
Alternatively, it is reiterated that there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed, and that the burden is shifted to the applicants to prove that subject matter shown to be in the prior art does not possess the characteristic relied on.
 	Specifically, Kurn et al teach polymerase (paragraph 0014), which is beloved to be selective for incorporation unblocked nucleotides, as evidenced by the prior art of Gardner et al, which explicitly states that DNA polymerases generally discriminate (and are therefore selective, but not necessarily specific) for modified nucleotides, including those reversible terminated (page 7404, “Results”)
Thus, the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding the claimed “depletion polymerase.” 
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
C.	Applicant argues on page 10 of the Remarks that the combination would result in premature termination, and that the ordinary artisan would understand that this is an impermissible modification. 
However, Applicant has provided no evidence for either the claim of premature termination or of what the understanding of the ordinary artisan is.  These arguments are therefore unpersuasive.
Applicant is again cautioned to avoid merely relying upon counsel' s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Further, as noted above, the prior art of  Kurn et al is not limited to TdT transferase.
D.	Applicant’s arguments regarding the alleged deficiencies of Spivack et al address Spivack et al individually.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
E.	Applicant’s remaining arguments rely on alleged deficiencies previously addressed, which are unpersuasive for the reasons discussed above.  Therefore, the claims remained rejected based on the prior art citations presented in the rejections.	
Conclusion
14.	No claim is allowed.
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
16.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634